                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

LE-VEL BRANDS, LLC,
             Plaintiff,
v.                                               Case No. 4:18-cv-11305
                                                 Hon. Matthew F. Leitman
LEVELZ HOOKAH LOUNGE,et al.,
             Defendants.



                     FINAL CONSENT JUDGMENT
                AND CONSENT PERMANENT INJUNCTION

      Plaintiff Le-Vel Brands, LLC (“Le-Vel”) sued Defendants Levelz Hookah

Lounge, KP Kutz, Inc. d/b/a Levelz Barbershop, Kader Pattah, and Chris Pattah

(collectively, the “Levelz Defendants”); Defendants Fadi Gulla (“Gulla”),

Angelo’s Design Solutions, Inc. d/b/a Fastsigns of Auburn Hills (the “Franchise”),

Fastsigns International, Inc. (“FII”) (collectively, the “Fastsigns Defendants”); and

Defendant Nawras N. Elias d/b/a “Audio Ace” for trademark infringement and

unfair competition under the Lanham Act, 15 U.S.C. §§ 1114, 1125, Michigan’s

Consumer Protection Act, Section 445.903 et seq., and the common law.

      Le-Vel and Defendants Gulla and the Franchise now stipulate to the entry of

the following Final Consent Judgment and Consent Permanent Injunction.

                                 Findings of Fact

      1.     This Court has jurisdiction over this action pursuant to 15 U.S.C. §

1121 and 28 U.S.C. §§ 1331, 1338 (a) and (b). Pursuant to 28 U.S.C. § 1367, this
Court has supplemental jurisdiction over Le-Vel’s state law claims because those

claims form a part of the same case or controversy. This Court has personal

jurisdiction over the parties, and venue is proper in this District pursuant to 28

U.S.C. § 1391 (b) and (c). Good cause exists for the entry of this Final Consent

Judgment and Consent Permanent Injunction against Defendants Gulla and the

Franchise.

      2.     Le-Vel is a lifestyle company that offers dietary and nutritional

supplements and related coaching/lifestyle/wellness programs, conventions, and

educational services under the LE-VEL house mark and trademark, which is

integral to its corporate identity. Since 2012, Le-Vel has used a very unique and

highly distinctive font and stylization for its LE-VEL house mark and trademark,

which is depicted below (“Stylized LE-VEL Mark”):




      3.     Le-Vel owns valid and subsisting federal Registration No. 4978163

for its Stylized Le-Vel Mark, as well as Registration Nos. 5372459, 5057064,

5169444, and 5476338 for its LE-VEL word mark. Such registrations provide

constructive notice of Le-Vel’s ownership of the Stylized LE-VEL Mark and LE-

VEL word mark.
        4.   Long after Le-Vel began using the Stylized LE-VEL Mark and LE-

VEL word mark, and established substantial goodwill in those marks the Levelz

Defendants, using the signage and advertising services provided by Gulla and the

Franchise, began using a virtually identical logo to sell barbershop and hookah

lounge services, which is depicted below (“Infringing LEVELZ Logo”):




        5.   Gulla and the Franchise generated the Infringing LEVELZ Logo for

the Levelz Defendants’ barbershop and hookah lounge services; affixed the

Infringing LEVELZ Logo to signage and other advertising/marketing materials for

the Levelz Defendants; electronically transmitted a computer file containing the

Infringing LEVELZ Logo to the Levelz Defendants; and shared and/or distributed

the Infringing LEVELZ Logo through social media.

                             Conclusions of Law

        6.   Le-Vel is the owner of the Stylized LE-VEL Mark and LE-VEL word

mark.

        7.   Defendants Gulla and the Franchise were not authorized to use the

Stylized LE-VEL Mark, LE-VEL word mark, or confusingly similar marks.

        8.   The Infringing LEVELZ Logo and Le-Vel’s Stylized LE-VEL Mark

are confusingly similar in appearance, sound, and overall commercial impression,
and the use of the Infringing LEVELZ Logo in signage or other advertising

materials for the Levelz Defendants’ barbershop and hookah lounge services is

likely to cause confusion.

      9.     As a direct and proximate result of Gulla’s and the Franchise’s

actions, Le-Vel has been injured and will continue to be irreparably harmed unless

the conduct at issue is enjoined.

      IT IS SO ORDERED THAT:

      10.    Defendants Gulla and the Franchise, along with their associated

business entities, agents, representatives, present and future owners, principals,

members, officers, directors, parents, successors, affiliates, subsidiaries, related

companies, franchisees, transferees, assigns, alter egos, others in privity with any

of them, and/or those in active concert or participation with any of them are

permanently enjoined from the following:

             A.     Using the Infringing Levelz Logo, or any reproduction,

      counterfeit, copy, or colorable imitation of the same, or any mark or trade

      dress confusingly similar to the Stylized LE-VEL Mark and the LE-VEL

      word mark, in connection with manufacturing, distributing, delivering,

      shipping, importing, exporting, advertising, marketing, promoting, selling or

      offering for sale of any products or services, including but not limited to

      creating signage or advertising or marketing materials of any kind;
      B.     Making or employing any use of the Infringing Levelz Logo or

Stylized LE-VEL Mark and the LE-VEL word mark, any derivation or

colorable imitation thereof, or any mark or trade dress confusingly similar to

the Stylized LE-VEL Mark and the LE-VEL word mark;

      C.     Using any other false designation of origin or false description

or representation or any other thing calculated or likely to cause confusion or

mistake in the mind of the trade or public or to deceive the trade or public

into believing that the products or activities of Defendants Gulla and the

Franchise are in any way sponsored, licensed or authorized by, or affiliated

or connected with, Le-Vel;

      D.     Doing any other acts or things calculated or likely to cause

confusion or mistake in the mind of the public or to lead purchasers,

consumers, or investors to believe that the products or services promoted,

offered, or sponsored by Defendants Gulla and the Franchise come from Le-

Vel, or are somehow licensed, sponsored, endorsed, or authorized by, or

otherwise affiliated or connected with, Le-Vel;

      E.     Further infringing the Stylized LE-VEL Mark and the LE-VEL

word mark and damaging Le-Vel’s goodwill; and

      F.     Assisting, aiding, or abetting any other person or business entity

in engaging or performing any of the activities referred to in the above
      subparagraphs (A) through (E), or effecting any assignments or transfers,

      forming new entities or associations, or utilizing any other device for the

      purpose of circumventing or otherwise avoiding the prohibitions set forth in

      subparagraphs (A) through (E).

      11.    In view of the foregoing, judgment is hereby entered against

Defendants Fadi Gulla and Angelo’s Design Solutions, Inc. d/b/a Fastsigns of

Auburn Hills on Claims 1-4 of the First Amended Complaint.

      12.    Further, and in view of the foregoing, Defendants Fadi Gulla and

Angelo’s Design Solutions, Inc. d/b/a Fastsigns of Auburn Hills are hereby

enjoined as set forth in Paragraph 10.

      13.    Each party shall bear its own costs and fees.

   IT IS SO ORDERED.
                                         /s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: April 3, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 3, 2019, by electronic means and/or ordinary
mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764
